954 A.2d 456 (2008)
405 Md. 487
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Yalonda Michelle DOUGLAS, Respondent.
Misc. Docket AG, No. 93 September Term, 2007.
Court of Appeals of Maryland.
August 14, 2008.

ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein, and pursuant to Maryland Rule 16-772, it is this 14th day of August, 2008,
ORDERED, by the Court of Appeals of Maryland, that the Yalonda M. Douglas, be, and she is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Yalonda M. Douglas from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State.